Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitchin (US Pub App 2016/0242975).

Regarding claim 1, Kitchin discloses a vehicle access ramp, comprising: 
(a) a base section (2) arranged to be mounted on a vehicle wherein the base section includes a frame (4) and a deck panel (2) coupled to the frame; and 
(b) a fold-out section (3) coupled to the frame of the base section (Fig.3), the fold-out section movable relative to the frame between a use position extending away from the frame to allow a user to travel along the fold-out section (Fig.1) and a storage position blocking travel along the fold-out section (Fig.2), 
wherein the deck panel is movable between a raised position (Fig.2) with the deck panel arranged substantially horizontal and a lowered position with the deck panel substantially aligned with the fold-out section in the use position (Fig.1).

Regarding claim 2, Kitchin further discloses a drive mechanism (11, 12/20) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 3, Kitchin further discloses wherein the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded (Para.23).

Regarding claim 4, Kitchin further discloses wherein the drive mechanism includes a drive unit (24), an axle (22) coupled to the drive unit for rotation by the drive unit (Para.23), and a lifter (11/element @ 20, Fig.5, 2 embodiments) coupled to the axle for rotation with the axle, and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 5, Kitchin further discloses wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position, and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.5).

Regarding claim 6, Kitchin discloses a vehicle (Fig.1), comprising:
(a) a floor (13); 
(b) an opening into the vehicle (@ 2); and 
(c) a vehicle access ramp (2, 3) coupled to the floor adjacent to the opening (Fig.1), the vehicle access ramp comprising: 
(1) a base section (2) mounted on the vehicle, the base section includes a frame (4) and a deck panel (2) coupled to the frame (Fig.3); and, 
(2) a fold-out section (3) coupled to the frame of the base section, the fold-out section movable relative to the frame between a use position (Fig.1) extending away from the frame to allow a user to travel along the fold-out section and a storage position blocking travel along the fold-out section (Fig.2), 
wherein the deck panel is movable between a raised position with the deck panel substantially aligned with the floor to form a usable part of the floor (Fig.2) and a lowered position with the deck panel substantially aligned with the fold-out section in the use position to allow access into or out of the vehicle through the opening along the vehicle access ramp (Fig.1).

Regarding claim 7, Kitchin further discloses a drive mechanism (11,12/20) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 8, Kitchin further discloses wherein the drive mechanism supports the deck panel in the raised position to allow the deck panel to be loaded as a usable part of the floor (Paras.21, 23).

Regarding claim 9, Kitchin further discloses wherein the drive mechanism includes a drive unit (24), an axle (22) coupled to the drive unit for rotation by the drive unit (Para.23), and a lifter (11/element @ 20, Fig.5, 2 embodiments) coupled to the axle for rotation with the axle, and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Para.23).

Regarding claim 10, Kitchin further discloses wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position, and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Fig.5).

Claim 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 9,820,899).

Regarding claim 11, Morris discloses a vehicle access ramp, comprising: 
(a) a base section (Fig.3) arranged to be mounted on a vehicle (Abstract), the base section including:
 (1) a frame (102) having spaced apart perimeter walls coupled to a bottom wall (Figs.3-5), the perimeter walls defining an upper rim spaced apart from the bottom wall (Figs.3-5); and 
(2) a deck panel (130) coupled to the upper rim of the frame (Figs.3-5); and 
(b) a fold-out section (110) coupled to the frame of the base section (Figs.3-5), the fold-out section movable relative to the frame between a use position (Fig.3) extending away from the frame to allow a user to travel along the fold-out section and a storage position (Fig.2) blocking travel along the fold-out section, 
wherein the deck panel is movable between a raised position with the deck panel substantially parallel to the upper rim of the frame (Fig.4) and a lowered position with the deck panel substantially aligned with the fold-out section in the use position (Fig.3).

Claims 11-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geraets (US 10,486,577).

Regarding claim 11, Geraets discloses a vehicle access ramp, comprising: 
(a) a base section (28,20) arranged to be mounted on a vehicle (Fig.1), the base section including:
(1) a frame (20, 26, 58, 70) having spaced apart perimeter walls coupled to a bottom wall (Figs.3-5), the perimeter walls defining an upper rim spaced apart from the bottom wall (@ 26, Figs.4-5); and 
(2) a deck panel (28) coupled to the upper rim of the frame (@ 26, Figs.4-5); and 
(b) a fold-out section (30) coupled to the frame of the base section (Fig.4), the fold-out section movable relative to the frame between a use position (Fig.3) extending away from the frame to allow a user to travel along the fold-out section and a storage position (Fig.4) blocking travel along the fold-out section, 
wherein the deck panel is movable between a raised position with the deck panel substantially parallel to the upper rim of the frame (Fig.2, solid lines) and a lowered position with the deck panel substantially aligned with the fold-out section in the use position (Fig.3).

Regarding claim 12, Geraets further discloses the bottom wall of the frame is arranged at an angle relative to the upper rim (Fig.5), and wherein the deck panel is substantially parallel to the bottom wall in the lowered position (Fig.4).

Regarding claim 13, Geraets further discloses a drive mechanism (34) coupled to the frame and configured to move the deck panel between the raised and lowered positions (Figs.2-5), wherein the drive mechanism includes a drive unit, an axle coupled to the drive unit for rotation by the drive unit (Figs.2-5), and a lifter coupled to the axle for rotation with the axle, and wherein the lifter engages the deck panel with rotation of the axle to move the deck panel between the raised and lowered positions (Figs.2-5).

Regarding claim 14, Geraets further discloses the lifters are positioned between the bottom wall of the frame and the deck panel, wherein the lifter is arranged substantially perpendicular to the deck panel in the raised position (Fig.4), and wherein the lifter is arranged substantially parallel to the deck panel in the lowered position (Figs.3, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Geraets (US 10,486,577) in view of Bettcher (US Pub App 2008/0184500).

Regarding claim 15, Geraets does not further specifically disclose rollers coupled to the lifters, wherein the rollers are configured to engage and slide along the deck panel with movement of the deck panel between the raised and lowered positions.
Bettcher teaches a bifold wheelchair ramp wherein the side barrier (122) includes an elongated slot (124) and the drive member (150) includes a roller held captive in the slot (Para.13, Fig.11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Geraets in view of Bettcher to include rollers coupled to the lifters, wherein the rollers are configured to engage and slide along the deck panel with movement of the deck panel between the raised and lowered positions in order to more easily lift the deck panel.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Geraets (US 10,486,577) in view of Koretsky (US 6,698,998).

Regarding claim 16, Geraets further discloses does not further specifically disclose the fold-out section includes a first ramp portion coupled to the frame and a second ramp portion coupled to the first ramp portion, wherein the first ramp portion is configured to pivot relative to the frame, wherein the second ramp portion is configured to pivot relative to the first ramp portion, and wherein the second ramp portion extends from the first ramp portion and is aligned with the first ramp portion with the fold-out section in the use position.
Koretsky teaches a foldable ramp with a first ramp portion (14) coupled to a frame (12) and a second ramp portion (16) coupled to the first ramp portion (Figs.1-5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Geraets in view of Koretsky to include a first ramp portion coupled to the frame and a second ramp portion coupled to the first ramp portion in order to reach lower ground surfaces.

Response to Arguments
Applicant's arguments filed 2/9/2022 with respect to the 102 rejections of claims 1-10 have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.
Regarding Applicant's argument contending that the previously made rejection does not disclose a fold-out section coupled to the frame of the base section, inasmuch as Applicant had claimed this feature, it is disclosed by Kitchen (new interpretation), as is best seen in Fig.3.  And as such, any arguments pertaining to this element are considered nonpersuasive.  
Newly filed claims 11-16 are rejected, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reid and Hathaway further disclose elements of a vehicle access ramps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652